Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This is in response to the amendment filed 05/18/2021.
Allowable Subject Matter
Claims 29-38, 42-48, 50-52 are allowed.
The following is an examiner’s statement of reasons for allowance: claim 1 recites a first and second set of nodes, a second flexible member attached, at one end, to a third point in the first set of nodes and, at a second end, to a fourth point in the second set of nodes wherein said first point is different from the third point, and wherein said second point is different from the fourth point, and wherein each node in the first and second sets of nodes is a free end of the first or second wire mesh structure that is unsupported by any other portion of the first or second wire mesh structure.
Claim 51 recites a plurality of flexible members loosely extending between and coupling the first and second and second sets of nodes to allow for free relative movement in distance between said first and second structures, the plurality of flexible members being sufficiently loose between the first and second structures to permit compression of the first structure to 95% of its diameter without leading to a com pression of said second structure, wherein each node in the first and second sets of nodes is a free end of the first or second structure that is unsupported by any other portion of the first or second structure.
Claim 52 recites a first and second set of nodes, a plurality of flexible members, comprising a plurality of sutures, to flexibly couple the first and second sets of nodes, the first flexible member attached at one end to a first point in the first set of nodes, and at a second set, to a second point in the second set of nodes, second flexible member attached, at one end, to a third point in the first set of nodes and, at a second end, to a fourth point in the second set of nodes, wherein said first point is different from the third point and wherein said second point is different from the fourth point, and wherein each node in the first and second sets of nodes is a free end of the first or second wire mesh structure that is unsupported by any other portion of the first or second wire mesh structure.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD G LOUIS whose telephone number is 571-270-1965.  The examiner can normally be reached on Monday – Friday, 9:30 – 6:00 pm. 
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jackie Ho at 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If there are any inquiries that are not being addressed by first contacting the Examiner or the Supervisor, you may send an email inquiry to TC3700_Workgroup_D_Inquiries@uspto.gov.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICHARD G LOUIS/Primary Examiner, Art Unit 3771